213 Ga. App. 763 (1994)
445 S.E.2d 859
SOUTHEAST REDUCING COMPANY, INC. et al.
v.
WASSERMAN.
A94A0908.
Court of Appeals of Georgia.
Decided July 6, 1994.
Lovett & Hicks, William E. Hicks, for appellants.
Friedman & Montalto, Steven Montalto, Jill A. Barker, for appellee.
McMURRAY, Presiding Judge.
Plaintiff Wasserman filed this breach of contract action against *764 defendants Southeast Reducing Company, Inc., James Matthews, and Nancy Matthews. Subsequently, plaintiff filed his motion for summary judgment. Defendants filed their response, including a timely request for oral argument as to plaintiff's motion for summary judgment pursuant to Rule 6.3 of the Uniform Rules for the Superior Courts. The superior court entered an order granting plaintiff's motion for summary judgment without setting a hearing date or conducting a hearing on plaintiff's motion for summary judgment. Defendants appeal and raise in their first enumeration of error the failure of the superior court to conduct a hearing, as requested, upon plaintiff's motion for summary judgment. Held:
It was clearly erroneous for the superior court to fail to afford defendants the opportunity to oppose plaintiff's motion by oral argument. Kelley v. First Franklin Financial Corp., 256 Ga. 622 (351 SE2d 443). We have previously rejected plaintiff's suggestion that a harmless error analysis is applicable to these circumstances. Dixon v. McClain, 204 Ga. App. 531 (420 SE2d 66).
Judgment reversed. Pope, C. J., and Smith, J., concur.